Citation Nr: 1450478	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. E. D.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.  The Veteran also served in the Army National Guard of North Carolina.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  The Veteran elected to proceed at the hearing without representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was denied service connection for asthma in a December 2004 rating decision.  The Veteran now seeks to reopen the claim for service connection for asthma.  He contends that he suffers from asthma due to active service.  Specifically, he testified at the September 2014 Board hearing that he experienced and was treated for breathing difficulties in January 1981 while on active duty with the Army, and in January and February 1985 while serving with the Army National Guard of North Carolina.

The Board finds that further development is required prior to adjudicating the Veteran's claim.  The claim file indicates that the Veteran served in the Army National Guard of North Carolina from March 1984 to March 1985.  See NGB Form 22 dated March 1985.  Although the record contains enlistment reports of medical history and medical examination dated March 1984, there is no documentation of any request for full service treatment records from the Army National Guard of North Carolina.  Therefore, it is unclear whether the record is complete as to the Veteran's service in the Army National Guard of North Carolina.  VA has an obligation to obtain relevant federal records, unless it is determined that the records do not exist, or that further efforts to locate such records would be futile.  38 C.F.R. § 3.159(c)(2) (2013).  Because it is not clear that VA has exhausted its duty to obtain the Veteran's records from the Army National Guard of North Carolina, a remand is warranted so that the records can be obtained.  The Board notes that the December 2004 rating decision originally denied service connection for asthma, in part, because there was no evidence of an in-service diagnosis for the disease.  Therefore, any evidence confirming the Veteran's reported in-service occurrence of asthma would be particularly probative to the Veteran's claim to reopen that denial of service connection.

In addition, the Veteran identified at the September 2014 Board hearing both VA treatment records and private treatment records that should be obtained prior to adjudicating the Veteran's claim.  Specifically, the Veteran stated that he was seen at the Fayetteville VA Medical Center (VAMC) for asthma shortly after discharge from the Army National Guard of North Carolina in 1985, and then from 2013 to the present.  See also VA Form 21-4138, Statement in Support of Claim, received in April 2014.  In addition, the Veteran reported receiving treatment at the Myrtle Beach Community Based Outpatient Clinic (CBOC) in 2012.  The claims file contains records from the Fayetteville VAMC dated from March 2013 to April 2014, but there is no indication that records from 1985 were requested.  In addition, there is no indication that records were requested from the Myrtle Beach CBOC.  VA treatment records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, remand is necessary so that VA treatment records from the Fayetteville VAMC dated during 1985 and from the Myrtle Beach CBOC dated during 2012 can be obtained.  In addition, as the record suggests the Veteran receives ongoing treatment from the Fayetteville VAMC, records should also be obtained from that facility for dates April 2014 through the present.  See Bell, 2 Vet. App. 611.

The Veteran also reported receiving private treatment from a Dr. Grubb and a Dr. Stoute in or around 1980, 1985, and 1998 in Tabor City, North Carolina.  The Board finds that appropriate efforts should be made to further identify and obtain these private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 38 C.F.R. § 3.159(c)(1) (2013).

Finally, the Board observes that the Veteran has provided numerous lay statements indicating that he was first treated for asthma as a child.  See, e.g., September 2014 Board Hearing Transcript.  The Board also observes that the RO has stated as rationale for denying service connection for asthma that the records "clearly show that [the Veteran has] stated that [his] asthma has existed and been treated since [he] was a child."  February 2010 Statement of the Case.  The Board notes that under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the Veteran is presumed sound upon entry to active service in the absence of clinical identification upon examination for entrance to service.  The Board also notes that lay statements alone are not sufficient to rebut this presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148.  The Veteran was noted as having normal lung functioning on both his June 1978 and March 1984 enlistment reports of medical examination.  Furthermore, the record does not currently contain evidence demonstrating the Veteran had asthma prior to service.  Therefore, the evidence currently of record does not clearly and unmistakably show that the Veteran had a pre-existing respiratory disability that was not aggravated by service.  However, the Veteran testified at the September 2014 Board hearing of receiving treatment for asthma from a Dr. Williams in Tabor City, North Carolina when he was twelve years old.  Accordingly, the Board finds that on remand efforts should be made to further identify and obtain private records relating to the Veteran's childhood treatment for asthma.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for asthma.  The Board is particularly interested in records from Dr. Grubb and Dr. Stoute in Tabor City, North Carolina dated in or around 1980, 1985, and 1998; and from Dr. Williams in Tabor City, North Carolina dated in or around 1964, when the Veteran was twelve years old.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  All obtained records must be associated with the claims file.

2.  Contact the appropriate facility, to include a direct request to the Army National Guard of North Carolina, to request all outstanding personnel and clinical records from the Veteran's service in the Army National Guard of North Carolina.

As set forth in 38 U.S.C.A. § 5103A(c)(2) and 38 C.F.R. § 3.159(c)(2), efforts to locate such records must continuously be made until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records must be documented in the Veteran's claim file.  If the records cannot be secured, the Veteran must be notified accordingly.

3.  Obtain the Veteran's VA treatment records, specifically to include from Fayetteville VA Medical Center for dates in 1985, and from April 2014 through the present; and from the Ralph H. Johnson VA Medical Center in Charleston, South Carolina, to include any associated outpatient records from Myrtle Beach Community Based Outpatient Clinic and any other outpatient clinic, for 2012 and associate the records with the claims file.  All attempts to obtain the records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the Veteran's claim for service connection for asthma may be reopened.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



